Case 1:17-cv-03804-AT Document 22-1 Filed 12/05/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
JEFFREY CROSS, and )
PAMELA CROSS )
)
Plaintiff, ) CIVIL ACTION FILE
) NO. 1:17-cv-03804-AT-JCF
Vv. )
)
EQUITYEXPERTS.ORG, LLC, )
d/b/a EQUITY EXPERTS )
)
Defendants.

DECLARATION OF JACQUELINE GALOFARO

The undersigned hereby makes the following declaration pursuant to 28
U.S.C. § 1746:

1.

My name is Jacqueline Galofaro. I have personal knowledge of the facts set
forth in this Declaration and know them to be true and correct. I am over the age
of eighteen (18) years old, am suffering no disabilities, and am competent to
execute this declaration.

2.
Lam a Vice President and the General Counsel of EquityExperts.Org, LLC

(“Equity Experts”). I am a graduate of the Thomas M. Cooley Law School and

WBD (US) 45038353v1
Case 1:17-cv-03804-AT Document 22-1 Filed 12/05/18 Page 2 of 3

have practiced law in Michigan since 2013. I am a member in good standing of the
Michigan bar. In my position with Equity Experts, ] am in charge of Equity
Experts’ legal affairs.

3.

From March 29, 2017 until September 20, 2018, Equity Experts’ resident
agent was Michael Novak located at its registered office, 2000 Town Center, Suite
1900, #1120, Southfield, Michigan 48075. As of September 20, 2018, Equity
Experts’ resident agent remained Michael Novak, with a registered office located
at 2391 Pontiac Road, Auburn Hills, Michigan 48326 and a mailing address for the
registered office located at 6632 Telegraph Road #339, Bloomfield Hills, Michigan
48301.

4.

I have reviewed the Returns of Service filed by Plaintiffs in this case. It
appears that Plaintiffs purported to serve the summons and complaint in this action
on Danielle Williams at 2000 Town Center, Ste. 1900, Southfield, Michigan 48075
and on Candice Jones and Alexis Smith at 2391 Pontiac Rd., Auburn Hills,

Michigan 48326.

WBD (US) 45038353v1
Case 1:17-cv-03804-AT Document 22-1 Filed 12/05/18 Page 3 of 3

5.

Alexis Smith was formerly employed as a marketing assistant for Equity
Experts and was never authorized to accept service of process on behalf of Equity
Experts. Alexis Smith is not and has never been an officer, resident agent,
director, trustee, or person in charge of an office or business establishment of
Equity Experts.

6.

Neither Danielle Williams nor Candice Jones has ever been employed by
Equity Experts. Neither has ever been authorized to accept service of process on
behalf of Equity Experts. Neither is or ever has been an officer, resident agent,
director, trustee, or person in charge of an office or business establishment of
Equity Experts.

I declare under penalty of perjury that the foregoing is true and correct.

 

 
 

A
Executed on December , 2018.
By:
J acquéhiti¢’ fo
Vice PrgSident and al Counsel

Equity£Xperts.Org, LLC

WBD (US) 45038353v1
